Citation Nr: 1713130	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  10-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus prior to June 17, 2013, for substitution purposes.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected
peripheral neuropathy to the left lower extremity, for substitution purposes.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected
peripheral neuropathy to the right lower extremity, for substitution purposes.

4.  Entitlement to an increased extraschedular rating for diabetes mellitus for the entire period on appeal, for substitution purposes.

5.  Entitlement to a total disability rating based on individual unemployability due
to service-connected disabilities (TDIU), for substitution purposes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Son


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to June 1969, to include service in the Republic of Vietnam.  His awards and decorations included two Vietnam Service Medals, among others.  The Veteran died in November 2014.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).   

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is of record.  

This matter was initially before the Board in November 2013, where the Veteran's claim for a disability rating in excess of 20 percent for diabetes mellitus was denied.  The Veteran's remaining claims were remanded for further development.  

The Veteran subsequently appealed the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus to the U.S. Court of Appeals for Veterans Claims (Court).  This appears to have tabled the development requested. 

The Veteran died in November 2014, and the Court substituted his spouse as the appellant in the appeal.  See 38 U.S.C.A. § 5121A (West 2014); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the Court, substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).

In April 2015, while the Veteran's claim was pending at the Court, the VA's Office of General Counsel and the appellant's representative filed a Joint Motion requesting that the Court vacate and remand the portion of the Board's November 2013 decision that denied the issues of entitlement to a disability rating in excess of 20 percent for diabetes mellitus prior to June 17, 2013, as well as the issue of entitlement to an extraschedular disability evaluation.  The Joint Motion was granted that same month.  

The matter returned to the Board in September 2015, where the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus prior to June 17, 2013, was remanded for additional development, and the issue of entitlement to an extraschedular evaluation was deferred.  The matter has since been returned to the Board for appellate review. 

The Board acknowledges that its September 2015 decision did not recognize that the Veteran died during the course of the appeal (the evidence at that time was not entirely clear).  In any event, as the Court had already properly substituted the Veteran's surviving spouse as the appellant, the Board's jurisdiction in that decision was proper.  However, the issues of entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right and left lower extremities, and entitlement to a TDIU, were remanded for additional development.   As the Veteran had died, those issues were not further adjudicated by the RO.  Thus, those issues have been added to the issues listed in the Title page of this decision.  

The issues of entitlement to an increased extraschedular rating for diabetes mellitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to June 17, 2013, the Veteran's diabetes mellitus required insulin and a restricted diet, but did not otherwise require avoidance of strenuous occupational and recreational activities to control his diabetes.

2.  The Veteran's peripheral neuropathy of the left lower extremity was manifested by symptoms comparable to moderate incomplete paralysis of the sciatic nerve.

3.  The Veteran's peripheral neuropathy of the right lower extremity was manifested by symptoms comparable to moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to June 17, 2013, the criteria for a disability rating in excess of 20 percent
for service-connected diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a rating of 20 percent, but not higher, for service-connected
peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating of 20 percent, but not higher, for service-connected
peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Appellant seeks a disability evaluation in excess of 20 percent for the Veteran's diabetes mellitus (DM) prior to June 17, 2013.  Following the Board's September 2015 remand, the RO continued the existing 20 percent evaluation.

B.  Diabetes Mellitus Prior to June 17, 2013.

The Veteran's DM is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The Veteran was afforded an initial VA examination for his DM in December 2008. At that time, it was noted that the Veteran was treated with insulin, more than once
daily, oral medication and a restricted or special diet.  The examiner noted that the
Veteran had no history of hospitalization related to his DM, nor was there a history
of episodes of hypoglycemic reactions of ketoacidosis.  The examiner noted that the
Veteran was not restricted in activities.  He was noted to have peripheral neuropathy
in the bilateral lower extremities.  It was noted that the Veteran had been
unemployed for 2 to 5 years, due to various medical problems.  The examiner noted
that the Veteran's DM, and associated peripheral neuropathy had mild effects on the
Veteran's ability to do chores, shopping, exercise, recreation and traveling; and no effects on his ability to do sports, feeding, bathing, dressing, toileting, grooming,
and driving. 

Extensive VA treatment records dated August 2008 to August 2011 shows the Veteran received regular treatment for a variety of medical conditions, including his service connected DM.  A review of these records shows that the Veteran was typically noted to be in poor compliance with his treatment plan, which included insulin, oral medication, and a restricted diet.  There is no indication from the VA treatment notes that the Veteran was ever restricted in his activities; or that he suffered from episodes of ketoacidosis or hypoglycemic reactions that required hospitalization or emergency treatment.

The Veteran was afforded another VA examination in July 2011.  At
that time, it was noted that the Veteran's DM was treated with insulin and a
restricted diet.  The examiner noted that the Veteran was not restricted in activities, and there were no reported episodes of ketoacidosis or hypoglycemic reactions
requiring hospitalizations or emergent treatment within the previous year.  The
examiner noted the Veteran's peripheral neuropathy associated with his DM.  
He reported that he was able to bathe, dress, and do limited chores and shopping, but that he rarely drove as his peripheral neuropathy made it difficult to operate the pedals.  Regarding any limitations on employment, the examiner noted that the Veteran's service-connected disabilities would limit him form working in certain positions requiring heaving physical exertion or requiring prolonged sitting, walking, climbing, crawling, or heavy lifting.  However, the examiner further opined that he would not be limited from working in a sedentary position that allowed for frequent breaks to change positions, stand, walk, and have a snack as necessary to maintain good serum glucose control.  

In addition, the July 2011 VA examiner provided an addendum opinion in September 2016 where she opined that it was less likely than not that the Veteran's DM alone required a regulation of activities, noting that his weight was relatively stable at the time, and there were no recommendations in the Veteran's treatment records, implied or otherwise, that the he needed to restrict his activities due solely to his DM.  Further the examiner opined that physical activity at the time would have actually helped to improve his serum glucose control.    

The Veteran was afforded a hearing before the Board on June 17, 2013, where he testified that his DM treatment now included insulin, a restricted diet, and restricted activities.  In July 2013, the Veteran submitted a letter from his private physician, Dr. P.P., to corroborate his June 2013 testimony that, in addition to treatment that
included oral medication, insulin injections, and a restricted diet, he had to restrict his activities.  The Board notes that subsequent to the Veteran's testimony and private physician's statement, the disability evaluation for his DM was increased to 40 percent effective June 17, 2013, as this was the earliest that the evidence of record indicating that the Veteran's treatment also included a restriction of activities.    

Based on the above, the Board finds that entitlement to a disability rating in excess of 20 percent prior to June 17, 2013, is not warranted.  As stated previously, for the Veteran's disability to be evaluated at least 40 percent, the evidence of record must demonstrate that his DM not only required insulin and a restricted diet, but also regulation of activities.  It is important to note, that it must be the DM itself that causes the regulation of activities, not another condition secondary to the DM, and that the evidence must demonstrate that any regulation must amount to the avoidance of strenuous occupational and recreational activities.  In the present case, while the evidence of record prior to June 17, 2013, shows that the Veteran was treating his DM with oral medication, insulin, and a restricted diet, there is no evidence that physician-required regulation of activities was part of his treatment as well.  Further, there were no reported episodes of ketoacidosis or hypoglycemic reactions.

In addition, the September 2016 addendum opinion to the July 2011 VA examination was provided to address the specific issue of whether it was at least as likely as not (i.e., a likelihood of 50 percent or greater) that, prior to June 17, 2013, the Veteran's DM, by itself, required a regulation of activities (avoidance of strenuous occupational and recreational activities).  The examiner opined that there was no objective evidence during the July 2011 examination that the Veteran's DM resulted in the restriction of activities.  

In addressing her July 2011 opinion that the Veteran's service-connected disabilities would limit him from working in certain positions, the examiner clarified that she was referring to the Veteran's service-connected peripheral neuropathy and amputations as secondary to his DM, but not his DM by itself.  Also, while the examiner opined that the Veteran could have worked in a position that would allow him to have "a snack as necessary to maintain good serum control", to the extent this relates solely to his DM, the Board finds that more akin to a dietary restriction, and not such a restriction that rises to the level of avoiding strenuous and recreational activities.  

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the symptoms of his DM.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent he argued his symptomatology was more severe and prevented certain activities, his statements must be weighed against the other evidence of record.  Here, the specific examination findings and opinions of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  

Therefore, the Board finds that prior to June 17, 2013, a disability rating in excess of 20 percent for the Veteran's DM, on a schedular basis, is not warranted.

A.  Peripheral Neuropathy

The Veteran was service connected for peripheral neuropathy in both lower extremities, with disability evaluations of 10 percent effective December 6, 2004.  In November 2008, the Veteran filed a claim for increased disabilities ratings, asserting that his peripheral neuropathy in both legs had worsened.  The claims were denied by the RO in an April 2009 rating decision.  Subsequently, the claims were remanded by the Board in September 2013 in order to afford the Veteran an updated VA examination, as the evidence of record at the time suggested an increase in severity of his symptoms.  However, as noted earlier in this decision, the Veteran died prior to the examination being performed.  Therefore, the Board must make a determination based on the evidence of record in a just and fair manner.  Further delays given the record in this case would be unconscionable to all parties.  

The Veteran's peripheral neuropathy is rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  Under that regulation, mild incomplete paralysis of the sciatic nerve warrants a 10 percent disability rating.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent disability rating.  Moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent disability rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent disability rating.  Finally, complete paralysis of the sciatic nerve where the foot dangles and drops, with no active movement possible of muscles below the knee, and with flexion of the knee weakened or (very rarely) lost warrants an 80 percent disability rating.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" for peripheral nerve injuries indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The rating schedule does not define the terms "mild," "moderate," or "severe," as used in the diagnostic codes to describe the degree of impairment.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.

Upon examination for the Veteran's service-connected diabetes mellitus in July 2011, the examiner also discussed his secondary conditions at length, including his peripheral neuropathy.  The Veteran reported numbness, pain, and achiness that is precipitated by prolonged sitting or standing that required him to change positions regularly.  He also reported that he rarely drives due to decreased feeling in his lower extremities, and can only do limited chores and shopping.  The examiner also noted that the Veteran was prescribed Hydrocodone to be taken twice daily; however the Veteran reported taking up to 6 tablets per day when the pain is severe, as well as Naproxen twice daily.  

Upon physical examination, the examiner noted scattered decreased sensation to pinprick, monofilament and vibratory testing of the bilateral lower extremities from the knees distally.  There was normal muscle tone and strength and no muscle atrophy.  Patellar jerk reflex was 2+ bilaterally and ankle jerk reflexes were 1+ bilaterally.  The left lower extremity showed greater deficiencies than the right lower extremity.  No joint involvement from the neuropathy identified.  Skin of the Veteran's lower extremities was warm, dry, and intact, with positive pedal pulses noted bilaterally, and there was no peripheral edema.  

As to employability, the Veteran reported retiring in 2005, partly due to the physical demands of the job.  Further attempts of gaining employment failed due to concern that he could not meet the physical demands of those positions either.  The examiner opined that the Veteran's service-connected conditions would be limiting and would preclude him from working in certain positions requiring heavy physical exertion and prolonged standing, walking, or climbing, crawling, or heavy lifting. The examiner further opined his service-connected conditions should not limit him from working in a sedentary position that allows for frequent breaks to change positions, stand, and walk.

An April 2012 VA treatment record notes the Veteran's complaints of chronic pain in his bilateral lower extremities due to his neuropathy that was daily and continuous.

At a May 2013 videoconference hearing before the undersigned VLJ, the Veteran testified that his various disabilities, including his peripheral neuropathy, had been causing an increase in pain to the point where he could no longer drive or care for himself.  The Veteran's witness, his son, stated that the Veteran suffered from daily spasms throughout his body, including his legs, that required wrapping his legs in hot towels, and that painkillers have no effect during a flare-up of these spasms.  He further testified that he needed help ascending and descending stairs, and he often falls trying to get in or out of a motor vehicle. 

In a May 2013 statement in support of his claim, the Veteran stated that he takes Hydrocodone, as well as putting his legs under very hot water 5 to 7 times per day, to relieve the pain. 

Based on the available evidence above, the Board finds that the Veteran's bilateral lower extremity peripheral neuropathy (last rated in 2004) increased from mild level of impairment to a moderate level of impairment, which more nearly approximates a disability rating of 20 percent under Diagnostic Code 8520.  See 38 C.F.R. 4.124a.  

While the July 2011 VA examination noted scattered decreased sensation in the Veteran's legs, with normal muscle strength and tone with no atrophy, this is the only medical examination on record (due to the Veteran's death) that addresses the Veteran's bilateral peripheral neuropathy.  The Board, therefore, affords great weight to the Veteran's lay evidence and testimony regarding the increased severity of his chronic pain.  A veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C.A § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  The Veteran had consistently and credibly asserted that his bilateral peripheral neuropathy causes him chronic, sometimes severe, pain.  

In the absence of additional medical evidence, a rating higher than 20 percent is not warranted.  As the evidence must show moderately severe incomplete paralysis of the sciatic nerve, the Board finds that the Veteran's bilateral peripheral neuropathy did not more nearly approximately the criteria for a 40 percent disability rating.  

Therefore, resolving all reasonable doubt in favor of the Veteran, and in an effort to render a decision that is "equitable and just", the Board concludes that increased disability ratings of 20 percent for the Veteran's peripheral neuropathy of the right and left lower extremities is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102, 4.6; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by letters sent to the Veteran in November 2008, June 2011, and October 2011.  

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent VA examinations in December 2008 and July 2011, and an addendum opinion was provided in September 2016.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R.  § 3.159(c)(4).  

The Board also notes that actions requested in the Board's prior remands have been undertaken as to the extent possible in light of the Veteran's death, as a VA addendum opinion was completed for the diabetes mellitus claim.  Accordingly, the Board finds that there has been substantial compliance with prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus prior to June 17, 2013, is denied. 

Entitlement to an increased disability rating of 20 percent for service-connected peripheral neuropathy to the left lower extremity is granted.

Entitlement to an increased disability rating of 20 percent for service-connected
Peripheral neuropathy to the right lower extremity is granted.


REMAND

While the Board regrets additional delay, the Court's April 2015 Joint Motion vacated that portion of the Board's November 2013 decision denying a referral for extraschedular consideration for an increased disability rating for diabetes mellitus. Specifically, the Court found that the Board erred in not discussing whether the appellant's service-connected disabilities, when considered together, warranted referral for extraschedular consideration.  38 C.F.R. § 3.321(b); see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that a combined effects extraschedular rating was a place holder between the actual rating and a total rating).  

The threshold factor for extra-schedular consideration is a finding that the evidence
presents such an exceptional disability picture that the available schedular ratings
for the service-connected disability at issue are inadequate.  Therefore, initially,
there must be a comparison between the level of severity and the symptomatology
of the claimant's, disability with the established criteria provided in the rating
schedule for the disability.  If the criteria reasonably describe the claimant's
disability level and symptomatology, then the disability picture is contemplated by
the rating schedule, the assigned rating is therefore adequate, and no referral for
extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  
The Veteran asserted in various lay and buddy statements, including in his June 2013 hearing testimony and a July 2013 opinion from a private physician, that the complications from his service-connected diabetes mellitus impacted his ability to work and suggested that the combined effects of his diabetes, bilateral peripheral neuropathy, and other service-connected disorders could be greater than the sum of each individual disability's impact.  Thus, the Board finds that referral to the Director of Compensation Services is warranted in this case.  

Since the Veteran's claim for an extraschedular evaluation for diabetes mellitus may impact his combined total disability rating, the issue is also inextricably intertwined with his claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, a decision on the claim for a TDIU would be premature, and remand is also required pending resolution of the intertwined claims.  

In addition, it appears the Veteran may have had additional private treatment records prior to his death that are relevant to his claim.  The Veteran submitted a statement from his private physician, Dr. P.P., in July 2013, who opined that the Veteran's service connected disabilities rendered him unemployable.  In addition, the evidence of record indicates that the Veteran was referred by his VAMC to a private clinic, IMS Cardiology, in April 2014 for his service-connected coronary artery disease.  As records of ongoing treatment for service-connected disabilities are clearly pertinent (and may be critical) evidence in claims for increased disability ratings, the appellant should be afforded the opportunity to submit any such records.  

Finally, as the Board has noted in the Introduction of this decision, the Veteran's surviving spouse was substituted as the appellant in the Court's April 2015 Joint Motion.  A review of the Veteran's claims file reveals the necessary documentation pertaining to spousal substitution is missing.  While the Court has recognized the Veteran's surviving spouse as the appellant, the RO must ensure any necessary development is taken regarding the appellant status of the surviving spouse on all of the Veteran's outstanding claims existing prior to his death.  

In any event, the Board, to avoid further delays beyond the many delays in the full adjudication of this case, has decided to address several of the issues, as noted above, that it believes it can address without prejudicing this case.  The Board did not wish to delay the case further. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all notification and development action required regarding the spousal substitution of the appellant is completed, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

2.  Ask the appellant to identify all outstanding treatment records relevant to these claims.  All identified VA records should be added to the claims file.  As to private treatment records, the RO should request that the appellant provide complete addresses and medical authorizations for private medical records pertaining to the Veteran's treatment for service-connected disabilities.  The appellant should also be informed, in the alternative, that she may obtain these records herself and submit them to the RO.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)).

3.  Obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to obtain and retain employment for which his education and occupational experience would have otherwise qualified him.  Upon his death, the Veteran was service-connected for diabetes mellitus, bilateral peripheral neuropathy, cataracts, anxiety, partial amputation of the great and second toes of the right foot, and coronary artery disease.

4.  After completing the above actions, and any other development deemed necessary, refer the claim to the Director of  Compensation Service for adjudication of entitlement to an extraschedular rating for diabetes mellitus pursuant to 38 C.F.R. § 3.321(b).

5.  Thereafter, adjudicate the Veteran's claim for a TDIU. If there is any period during the appeal period when the Veteran was unemployed and did not meet the percentage requirements for TDIU, refer the claim to the Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b).  

If the Director determines that TDIU is not warranted, the Director should determine whether an extraschedular combined effects rating is warranted pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

6. If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


